Citation Nr: 0322645	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 40 percent, prior to 
February 12, 2002 for postoperative status, bursa fracture L-
1 vertebra.

4.  Entitlement to an increased rating for postoperative 
status, bursa fracture L-1 vertebra, currently evaluated as 
60 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980, and had a period of active duty for training 
from June 7, 1984 to July 18, 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 2000, the RO denied the 
veteran's claim for an increased rating for her service-
connected low back disability, then evaluated as 30 percent 
disabling.  In addition, the RO denied service connection for 
a bilateral knee disability and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  Based on the receipt of additional evidence, the 
RO, by rating decision dated in April 2002, increased the 
evaluation assigned for the veteran's low back disability to 
40 percent, effective May 10, 1999, and to 60 percent, 
effective February 12, 2002.  

The RO initially denied service connection for a disability 
of the knees in a May 1992 rating decision.  Since the 
veteran did not appeal this determination, it became final.  
She subsequently sought to reopen her claim.  As noted above, 
in the January 2000 rating action, the RO denied service 
connection for a bilateral knee disability.  In a decision 
dated in December 2002, the Board concluded that the 
additional evidence was new and material, and reopened the 
veteran's claim.  Further development was initiated by the 
Board concerning the claims for service connection for a 
bilateral knee disability and for an increased rating for the 
veteran's service-connected low back disability.  





REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claims for VA 
benefits and which specific evidence, if any, the claimant is 
expected to obtain and submit, and which specific evidence 
will be retrieved by VA.

Additional evidence has been obtained and associated with the 
claims folder.  The RO has not had the opportunity to 
readjudicate the issues on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
letter which informs her of what specific 
information and specific medical or lay 
evidence, not previously submitted, that 
is necessary to substantiate each of her 
claims, and which notifies the veteran of 
which specific evidence, if any, the 
claimant is expected to obtain and 
submit, and which specific evidence will 
be retrieved by VA.

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


